Grant, J.
(after stating the facts). 1. The first and principal point discussed by the respondent’s counsel is that there was no proof of the corpus delicti. Two physicians, in behalf of the prosecution, made the post mortem examination, and testified that, in their opinion, the girl died suddenly, from strangulation, caused by pressure upon the throat, and that this injury could not have been inflicted by herself. These physicians testified that they had never had a case of strangulation before. They also testified that some of the symptoms resulting from strangulation would be the same as those resulting from death from poison by laudanum. The contents of the stomach were sent to an expert chemist at the University of Michigan for analysis, and he testified that no poison was found in the contents. He also testified that the poison might be found in the urine, brain, liver, and kidneys. No examination was made of these to determine whether they contained any poison. There might be some force in the contention in behalf of the respondent if there were no other evidence except the absence of poison in the stomach. But, in addition to the marks of violence upon the body, there is also evidence that a cry was heard in the woods while she was there; that there was an indentation in the ground under her head; that limbs were broken which were on the ground underneath the head, *295and that it required hard pressure to break them; that some hairs were found upon the twig of a bush near the head of the body, which were claimed to be those of the girl, and also a hair upon the ground, which was claimed to be that of the respondent. These were introduced in evidence. There was also evidence to show that she and the respondent were together on the day before and in the forenoon of the day of the alleged murder. In view of the testimony of the physicians as to the cause of death, the marks of force upon the body, and other circumstances, we think there was ample proof of the corpus delicti, and this point was properly left to the jury.
2. The theory that Mr. Merrill was the perpetrator of the crime is without any foundation. He was at work in a field adjoining the woods, and another man, who was a witness, was working near by. He had known the girl but two or three weeks, and there is no evidence of any intimacy between them. Nor is there any evidence to indicate that he was in the woods on the afternoon in question. There is nothing upon the record to indicate that any duty rested upon the prosecution to attempt to find Merrill, or produce him as a witness. He left on the Saturday following the murder, and went to Saginaw. Neither party seemed to consider it of any importance to find him.
3. Error is assigned upon the alleged introduction of testimony given by the respondent before the coroner at the inquest. The respondent was subpoenaed as a witness, and testified at the inquest. His counsel do not, in their brief, cite either the testimony, or the place in the record where the testimony was introduced. The deposition of the respondent given upon that occasion was offered by the prosecution, and, after hearing argument, the court excluded it. The record in this case is very long, covering over 700 pages of typewritten matter. Counsel should point out the page in the record where such questions are raised. When the deposition was offered, the court stated that the witness had testified *296without objection to what respondent testified to upon the coroner’s inquest, and it did not see why it was necessary to urge the introduction of the deposition. The deposition, however, was excluded, all the oral testimony on this point stricken from the case, and the jury instructed to disregard it entirely. The question, therefore, of its admissibility, is not before us for adjudication. Furthermore, there is nothing in the brief of counsel to show what, if anything, there was in this testimony that was damaging to the respondent.
4. The respondent was a witness in his own behalf, and, on cross-examination, testified, under objection and exception, that he had been twice divorced, and that Miss Curtis was a witness for him in the last divorce suit. He also testified that his second wife obtained a decree from him on the ground of cruelty. The claim on the part of the prosecution was that respondent was the author of the girl’s shame. It was entirely competent to show the relations that existed between them; and the fact, together with others, that she was a witness for him in his divorce suit, was competent to show their relations. He was a witness in his own behalf, and subject to the same rules of cross-examination as any other witness. A thorough examination into his past life was competent, and we do not think that the examination exceeded legitimate bounds. If, however, the testimony in regard to his having been divorced were improper, it is not such an error as would justify the reversal of the case.
5. Complaint is made that the prosecuting attorney, during the progress of the trial, in his argument to the jury, used improper language, calculated to prejudice the respondent in the minds of the jury. The entire argument of the prosecuting attorney is in the record, while the argument on behalf of the respondent is not. It is, however, manifest, that the argument now complained of was in reply to the argument on behalf of the respondent. It appears that one of the attorneys for the respondent charged the prosecuting officer with being “a *297persecutor instead of a prosecutor,” and that he called the people of Traverse City, where the case was being tried, “a mob thirsting for the blood of Woodruff Parmelee.” In view of the character of the argument on behalf of the respondent, we find nothing in the argument of the prosecuting attorney to justify a reversal of the case. Upon this point, the judge, at the conclusion of the trial, with emphasis, instructed the jury that they must not consider these intemperate remarks made by counsel upon either side. The desire on the part of the circuit judge to deal fairly in his rulings with the respondent, and to properly protect his rights, is very marked, and he was especially fortunate in so doing!
We think the respondent had a fair and impartial trial, and the conviction is affirmed.
The other Justices concurred.